Citation Nr: 1309246	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability characterized by pelvic tilt.

2.  Entitlement to an increased rating for post operative herniated nucleus pulposus at L5-S1 with degenerative disc disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for neuropathy of the right thigh.

4.  Entitlement to an initial compensable evaluation for shortening of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had service from January 1955 to September 1958 and from November 1961 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained duplicative information or evidence that is not relevant to the current appeal.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a disability characterized by pelvic tilt.  The Board observes that in January 1975 the Veteran was seen by an orthopedic clinic for a built up heel on his right shoe because of a leg length discrepancy.  At his May 2012 hearing, he testified that his pelvis was tilted which made his right leg pull up.  He suggested that this was related to muscle spasms in his back.  The question of whether there is disability characterized by pelvic tilt remains unclear.  As such, the Board has determined that a VA examination to address this question is warranted.

The Veteran also seeks a higher evaluation for his low back disability, and for shortening of the right leg and neuropathy of the right thigh, which are related to the low back disability.  

The Veteran's low back disability is currently evaluated as 20 percent disabling.  The current 20 percent  evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A higher rating requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See General Rating Formula for Diseases and Injuries of The Spine, 38 C.F.R. § 4.71a (2012).  A VA examination was most recently carried out in April 2010.  The examiner recited thoracolumbar spine range of motion and indicated that there was no objective evidence of pain on active range of motion.  However, she went on to state that she was unable to conduct repetitive motion testing due to pain.  This raises the question of whether there is in fact pain on motion, and if so, the point at which pain occurs on active motion.  The Board additionally notes that the Veteran has alleged that his back disability has worsened.  Accordingly, a VA examination should be conducted to determine the current functional limitation attributed to the Veteran's low back disability.  

Regarding the neuropathy of the right thigh, an examination was carried out in April 2010, and a June 2010 opinion indicated that there was a relationship between the Veteran's neurological complaints and his low back disability.  However, neither of those reports discussed the symptoms related to the neurological disability or their severity.  Absent this information, the Board cannot properly evaluate the neurological component of the Veteran's low back disability.  The examination ordered below must include a full neurological evaluation to determine the current severity of the right leg neuropathy.

With respect to the right leg shortening, the Veteran has testified that such is related to muscle spasms in his low back.  Because he has asserted worsening of the low back disability, there also might be worsening of the right leg shortening.  As such, the Board finds that the examinations ordered below should also provide appropriate measurements to determine whether this disability is currently compensable.  

The Board observes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
		
In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently present disability characterized by pelvic tilt.  The claims folder should be forwarded to the examiner for review.  All indicated studies should be performed, and their results reported.  The examiner should be directed to elicit a complete history from the Veteran.    

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present disability characterized by pelvic tilt.  With respect to any such disability, the examiner should provide an opinion regarding whether it is at least as likely as not that any such disability is related to the Veteran's service-connected low back disability or is otherwise related to any disease or injury in service.

A discussion of the rationale underlying any opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability, to include his right leg neuropathy and shortening of the right leg.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's low back disability.

The examiner should indicate the current severity of the Veteran's neuropathy of the right thigh, and should include measurements of leg length.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


